Title: To Thomas Jefferson from James Monroe, 3 January 1801
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond 3. Jany. 1801.

Mr. Tyler a nephew of the Judge will present you this. He is a young man of respectable talents, sound in his political principles, and of perfect integrity. He visits the federal city from a zeal to be present on the interesting occasion which is at hand, and I forward his wishes by making him personally known to you. Being a member of our assembly, and having attended the last session, you will obtain from him information on every thing which occurred here that deserves attention.
I promised and shall send a copy, if I get one in time, of the communication to the genl. assembly respecting the late conspiracy of the negroes. But shod. I fail by this opportunity, will send it, by the next mail. yrs. affecy.

Jas. Monroe

